 522DECISIONSOF NATIONAL LABOR RELATIONS BOARDLevitz Furniture Corporation'and Retail,Wholesaleand Department Store Union,AFL-CIO, Peti-tioner.Cases 12-RC-4801 and 12-RC-4802March 31, 1976DECISION AND DIRECTION OF ELECTIONSBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hear-ing was held before Hearing Officer Carl W. Hunt,Jr.Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8, as amended, and by direction of the Regional Di-rector for Region 12, these cases were transferred tothe Board for decision. Thereafter, the Petitioner andthe Employer filed briefs with the Board which havebeen duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in these proceedings, theBoard finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organizations 2 involved claim to rep-resent certain employees of the Employer.3.Questions affecting commerce exist concerningthe representation of certain employees of the Em-ployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Employer operates approximately 60 retailfurniture stores throughout the United States. Forpurposes of administrative control, it has dividedthese stores into seven groups. Group III consists ofeight stores situated as follows: Tampa, Orlando, Mi-ami, and Fort Lauderdale in Florida; Atlanta andSouth Atlanta in Georgia; New Orleans, Louisiana;and Memphis, Tennessee.The Petitioner seeks to represent, in separate units,all retail sales employees of the Employer at Tampa(Case 12-RC-4801) and Orlando (Case 12-RC-1The Employer's name appears as amendedat the hearing.ZRetailClerks Union Local 1636. affiliated with Retail ClerksInterna-tional Association, AFL-CIO. was permittedto interveneon the basis of ashowing ofinterest,but only with respect to Case 12-RC-4802.4802).Alternatively,Petitioner requests separatewall-to-wall units, including all employees, at each ofthese locations. The Employer contends that the onlyappropriate unit is one that encompasses all employ-ees, both selling and nonselling, at all eight of thegroup III stores. As alternatives, it asserts that group-ings of all employees at either the four Florida storesor Tampa and Orlando, combined, would be appro-priate.' There is no bargaining history at any of theEmployer's group III stores.There are between 600 and 640 nonsupervisoryemployees employed at the eight group III stores.Approximately 80 are at Tampa and 40 are at Orlan-do, among whom the sales personnel number 27 and11, respectively.Unit CompositionAt each of its retail locations, including Tampaand Orlando, the Employer's operations are conduct-ed in a single building called a "warehouse show-room," of which the front two-thirds is a warehouseand the rear one-third a furniture showroom. Cus-tomers enter the premises through the warehouseportion of the building and proceed toward theshowroom,walking past packaged merchandisestored on racks and displayed along the central ware-house aisle. Adjacent to the showroom floor are facil-ities for the following departments: merchandising,accessory (ACD), electronic data processing (EDP),front office, and credit.Sales employees greet the customers as they.enterthe showroom, taking them through the furniture dis-play area to show the merchandise and, on occasion,escorting them to the warehouse area to inspect itemsnot on view in the showroom. While salespersons ini-tiate sales, they cannot complete them without thedirect assistance of nonselling employees working inother departments.Merchandising employees may assist sales by pro-viding needed product information or accommodat-ing a customer's request for a price reduction;' ACDemployees, including a decorator, may help a cus-tomer select and coordinate a furniture purchasewith accessory merchandise previously purchased orto be purchased at the same time; and customer ser-vice repairmen may come to the showroom floor tomake needed repairs on floor samples. In each ofthese instances, the presence of the nonselling em-3The Intervenorseeks a unitconfined to sales employees at Orlando, butindicated itswillingnessto participatein an electionfor any unit of Orlandoemployees found appropriate. As the Intervenor only participated on I ofthe 6 days of the hearing and did not file a brief, it took no position on mostof the otherissues in this case.°Merchandisers have authority, within Employer-establishedguidelines.to reduce prices on discontinued or damagedmerchandise.223 NLRB No. 56 LEVITZ FURNITURE CORP.ployee would be requested by the salesman to aid inclosing the sale.When the salesman writes up asalesorder formfor a customer, he must take it to an EDP employeewho will check to see if the item desired by the cus-tomer is in the store's inventory and, if so, what itswarehouse location is-which information is thenplaced on the sales order.' The customer is then tak-en to the adjacent front office where a cashier willverify the sales order figures on an adding machinetape, contact a traffic department employee to sched-ule a delivery date, and process payment of the pur-chase by either cash or credit card. If customers haveneither sufficientcash nor a credit card, the salesmanwill suggestopening a Levitz account and then escortthem to the credit department where they will be in-troduced to a credit interviewer. If extension of cred-itto the customer is approved, the salesman is sonotified and he relays the information to the custom-er.When a sale is completed, the front office clericalemployee notifies the warehouse department whoseemployees then locate the merchandise and, shouldthe customer want immediate delivery, load it intothe customer's automobile. If a warehouse employeecannot locate a purchased item on the warehouseracks, he may enter the showroom to confer with thesalesman orEDP employee involved in the trans-action to doublecheck on the item's inventory loca-tion or arrange instead to deliver a floor sample ofthe same item to the customer.Both selling andnonsellingemployees enjoy sub-stantially the same benefits and conditions of em-ployment,' punch the same timeclock, have the samepayday, and share a common lounge where theyspend their coffeebreaks. Further, they frequentlyshare common supervision,' and are subject to thesame rulesof conduct and disciplinary procedures.Moreover, the Employer has a policy of encouragingall employees to cross-train in areas of the store'soperations other than their own to facilitate tempo-rary interchange between departments. Sales em-ployees occasionally perform the work of employees5If the particular merchandise is not currently inventoried,the salesmanwill consult with a merchandising department employee who will ascertainwhen it will become available.6Delivery drivers and helpers,as well as sales personnel, are paid on acommission basis.All other employees receive an hourly wage.7 Each store's branch manager, operations manager. and merchandising/sales manager daily alternate with one another in fulfilling the functions ofacting sales manager-a position which directly supervises the sales force.At other times,of course,the branch manager has ultimate authority overall employees;the operations manager is primarily responsible for the ware-house,EDP, and front office operations; and the merchandising/sales man-ager has charge over the ACD, advertising,and merchandising departments.Also, due to the lengthy hours the stores are open, one of the aforemen-tioned managers is often the sole supervisor present in the entire warehouseshowroom and, at such times, directly supervises all employees.523in other classification and regularly do this when theperiodic storewide inventory is taken. During the ori-entation period for new employees, both selling andnonselling, they are all instructed on the functioningof every department in their store.In view of the facts and circumstances set forthhereinabove-particularly the daily functional con-tact between sales personnel and employees in manyother classifications, the common supervision, andintrastore interchange-we find, in agreement withthe Employer, that the fragmentation of selling andnonselling employees into separate bargaining unitsisnot justified.LevitzFurniture Company of SantaClara, Inc.192 NLRB 61 (1971).8Unit ScopeWhen dealing with a multistore operation, thewell-established Board policy is to find a single-storeunitpresumptively appropriate. This presumptioncan only be overcome by a showing of functionalintegration so substantial as to negate theseparateidentity of the single-store unit. In making determi-nations on thisissue, the Board looks to such factorsas any prior bargaining history, the geographicalproximity to other stores of thesameemployer, thedegree of day-to-day managerial responsibility exer-cised by branch store management, the frequency ofemployee interchange, and whether the requestedsingle-store units constitute homogeneous, identifia-ble, and distinct employee groupings .9 Based on thefacts in the record of this case, we are not persuadedthat the presumption favoringsingle-store units hasbeen overcome or that the units requested by the Pe-titioner are otherwise inappropriate.As previously indicated, there is no prior bargain-ing history for either the Tampa or the Orlando store.The Tampa and Orlando locations are 100 milesapart, and they are between 200 and 800 miles dis-tant from the remaining group III stores.At each of the branch stores, there is amanage-ment hierarchy of approximately eight supervi-sors-a branch manager, an assistant branch manag-er for operations, an assistant branch manager formerchandise/sales, a front office manager, an acces-sory department manager, an electronic data pro-cessingmanager, a warehouse manager, and a receiv-ing department manager,10 These supervisors are8 See alsoWickes Furniture,a Divisionof theWickes Corporation,201NLRB 606 (1973).Member Jenkins adheres to his dissent in that case.'Allegheny Pepsi-Cola Bottling Company,216 NLRB 616 (1975);HaagDru1g Company, Incorporated,169 NLRB877 (1968).The parties stipulated to the supervisorystatus of all eight of the indi-viduals who hold these positions atTampa. With respectto Orlando, it wasstipulated that sevenof the eightmanagerswere supervisorypersonnel, theEmployer contendingthat the receiving manager there is not a supervisorContinued 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDimmediately responsible for the day-to-day opera-tions of their particular stores. Advising them andoverseeing their performance is the group III admin-istration which consists of the group general managerand a staff of group departmental managers whoserespective areas of responsibility roughly correspondto the branch supervisory positions noted above.The group general manager retains ultimate con-trol and authority over almost all aspects of the oper-ations of the individual branch stores including ap-proval of all employee hiring, discharges, wage ratesand merit increases, major disciplinary matters, theselection and pricing of merchandise, the transferralof merchandise between stores to provide for inven-tory adjustment, advertising, and the setting of pa-rameters for store budgets."The group general manager testified that he triesto pay a 4-day visit to each branch store once every 2months and the group departmental managers, col-lectively, visit stores quite often, but on what appearsto be an irregular basis. Exhibits submitted into evi-dence show that at both the Tampa and Orlandobranches there are periods of 2 to 6 weeks when thestores operate without any group management offi-cial being present.When visiting the stores, it ap-pears that the group departmental managers largelyconfine themselves to assisting and advising the par-ticular branch department for which they have re-sponsibility (e.g., EDP, ACD, or front office). How-ever, their overall experience has been such that, if itshould arise, they would probably recognize and helpwith a problem emanating from another area of thestore involved. In addition to the store visits, there isalsofrequentdailytelephonecontactbetweenbranch and group officials. Record testimony showsthat in recent years Levitz rapidly expanded thenumber of its stores and, as a result thereof, wasforced to hire many store managers it regards aslacking the background and experience necessary toprofessionallymanage a large retail outlet. Becauseof this, in 1974 Levitz instituted, through its groupmanagement teams, somewhat tighter procedures formonitoring branch store operations, and providingadvice and instruction to the store managers.Despite the overall control retained by group man-agement, the record shows that the branch managers,and the store supervisors working under them, exer-cise a substantial degree of authority over the day-to-because he currently has noemployeesworking underhis authority. Inaddition, the Petitioner alleged that certain other branchstore positionswere eithersupervisoryor managerial.11The Employerrevised some of its administrative structuresand proce-dures effective aboutOctober 1974. In setting forth herein the facts relatingto the authority and activity of the various managersand supervisors. bothbranch and group, where it appears that functional changes mayhave reliedsolely on evidence pertaining to the period commencingOctober 1974.day operations of their stores, particularly in thoseareas which have immediate impact upon employees.With respect to hiring, various supervisors at eachbranch interview, check the references of and investi-gate all job applicants, separate interviews being con-ducted by both the concerned department managerand by either the branch manager or his assistantmanager for operations. The branch then submits itsrecommendations to group management for final ap-proval. Testimony at the hearing affirms that Levitzofficials view the stipulated branch supervisors ashaving the authority to effectively recommend thehiring and firing of employees and to supervise theday-to-day operation of their stores. While the groupdetermines the economic need to lay off and recallemployees, branch management appears to have sub-stantial input into the selection of which specific em-ployees will be affected. Branch management alsohas effective control over employee shift assignmentsand days off from work.12Wage and fringe benefits are closely regulated byLevitz' comprehensive companywide policies. A na-tional wage administration plan sets forth three sepa-rate and complete wage schedules, one of which mustbe selected by the group for implementation at eachbranch store in accordance with prevailing wagerates in the locality. The same wage schedule is cur-rently in effect at all group III stores." A wide rangeof nationally established fringe benefits are uniform-lyapplied and, with minor exceptions, neitherbranch nor group management can deviate there-from. Branch managers and assistant managers par-ticipate in a bonus plan which is based upon theprofit registered by their particular store.Semiannual evaluations are made of every Levitzemployee. These appraisals are initially made by anemployee's immediate supervisor and are thenpassed on for approval to the assistant branch man-ager for operations. These evaluations are not rou-tinely forwarded to the group office, but, rather, areplaced in the personnel folders of the employees in-volved. It appears from the record that the groupmanagers only review the reports when problemsconcerning employees must be dealt with or in con-nection with the granting of employee pay raises, allofwhich are subject to the final approval of thei'National Levitz policy requires that all newly hired employees have a60-day training period. While both national policy and group input contri-bute to the content of such training, it is directly administeredto the em-ployees by branch supervisors who have the authority to determine thedegree to which employees will be instructedinmore thanone job classifi-cation.13Employeetime and payrollrecords are kept only atthe branches, withinformationneeded forthe processingof wage paymentsbeing transmitteddirectly fromthe branchesto Levitz'national accountingoffice. Prior totransmittal to the nationaloffice, the payroll must be approved by an assis-tant branch manager.The group III office plays norole in this functionalarea. LEVITZ FURNITURE CORP.525group operations manager.With respect to discipline, companywide Levitzpolicy sets forth specific rules of conduct with whichall employees must comply. On major rule infrac-tions (those for which the penalty can be dischargeon the first offense),the employee's immediate super-visor investigates and makes a recommendation tothe branch manager and the assistant manager who,in turn,communicate the facts and their recommen-dation to the group operations manager for the finaldecision. Lesser rule infractions 14 may be dealt withentirely by branch supervisors who, depending onthe circumstances, will give oral or written warningsand conduct corrective interviews. Where the rule in-fraction alleged or the facts of the case are ambigu-ous, branchmanagerswill contact the group opera-tionsmanager for advice. Otherwise, the matter willbe dealt with entirely by branch supervision,unlessthe possibility of dischargearises.For, when an em-ployee commits a lesser infraction for the third time,he becomes subject to dismissal by the branch man-ager. But before effectuating such a discharge, thebranch must notify the group and secure approvalfor its contemplated action." When employees aredischarged, it is the branch manager who conductsthe termination interview.Itappears that employee grievances are mostlyhandled at the branch store level. While employeesmay contact the group operations manager concern-ing problems not resolved locally, the Levitz employ-ee manual setsforth the Company's view that virtual-ly all problems can be worked out satisfactorily withan employee's immediate supervisor or his branchmanager.16 When present at a branch, group officialswill informally discuss problems with employees and,on occasion, a branch employee will telephone agroup manager for the same purpose.The Employer introduced an exhibit which indi-cates 46 permanent transfers between group IIIbranch stores during an unspecified period of time."However, the testimony of the group general manag-er shows that the vast majority of such transfereeswere supervisors rather than unit employees.As to temporary employee interchange, there is lit-tle specific evidence directly concerning the Tampa14Lesser infractions include such conduct as absence without notifica-tion, gambling,habitual tardiness,improper use of companyproperty, abu-sive or threatening language to a supervisor,and discourtesy to customers.15 It appears from the record that, under some circumstances,group ap-proval maybepro forma.The Orlando branch manager testified that ifcertain employees who reported late for work had not been sober. "I wouldhave made a phone call [to the group office]and fired them on the spot."16 SeeLevitz FurnitureCompany ofthe Eastern Region, Inc.,223 NLRB47 (1976).1It appears from the record that some, or all, of these transfers occurredprior to 1974,and that the period may encompass more than I year.and Orlandostores.18The Employer did, however,prepare exhibits setting forth the personnel inter-change at three other group III stores for the year1974.19 These showed 10 interchange incidents out ofNew Orleans and 6 out of Memphis,20 all of the latterbeing personnel participatingin a one-timespecialproject designed to serially convert each of the groupIII stores from one data processing system to anoth-er-a type of activity which, being nonrecurring, wedo not regard as relevant to an analysis of a multilo-cationoperation.The Employer's exhibits alsoshowed considerable interchange into, and out of,the Fort Lauderdale store, but we attach little weightto this data for the following reasons: (1) most of thisinterchange was between the Fort Lauderdale andMiami stores which are only 25 miles apart, in con-trast to the range of 100 to 800 miles which separateall the other group III stores from one another and(2) only a small minority of the individuals involvedin such interchange appear to have been regular unitemployees working at regular in-store jobs during theperiod of their alleged interchange.21Moreover, the Employer's action in failing to sub-mit specific interchange data for Tampa and Orlan-do, while presenting exhibits which set forthsuch in-formation with respect to three other stores, furtherleads us to conclude that had exhibits pertaining toTampa and Orlando been presented they would nothave shown substantial interchange. Considering allthe above facts and circumstances, we find that thedegree of employee interchange shown is not suffi-18Branch store warehousemen,including those at Tampa and Orlando,participate in the delivery of merchandise to other branches as part of aninventory control procedure. Also, a Tampa employee performsmainte-nance and emergency repair work on certain Orlando equipment,spendingan average of 24 hours per month at that location.Although such ware-house drivers and the repairman come into some contact with employees ofthe recipient branches, we do not view their activities there as constitutingtern orary employee interchange.1The record does not reveal the number of employees at these stores.However,on the basis of testimony that there are between 600 and 640nonsupervisory employees at all eight group III stores, we will assume-forthe purpose of evaluating the interchange-that each of these stores has acomplement of 60 to 80 employees.20 As the record indicates that the Employer includes supervisory person-nel on its interchange lists, some of these alleged interchange incidents mayinvolve supervisors,rather than unit employees. But, the status of the partic-ular individuals noted on these exhibits is not given.21The exhibit shows 46 incidents of Fort Lauderdale personnel workingon temporary assignment at other locations.But, no more than eight ofthese reflect a normal-business type of interchange involving regular unitemployees. Of the remaining incidents. 23 concerned supervisory or mana-gerial positions,10 involved a merchandiser attending advertising meetingsinMiami or assisting at the Employer's regional office, and 5 consisted of adecorator's preparatory work for the opening of a new store. There werealso 41 incidents of personnel working at Fort Lauderdale whose regularassignments were elsewhere,but it is not possible to ascertain precisely howmany were supervisors. Nevertheless,from available evidence, it appearsthat only a minority regularly worked in nonsupervisory positions at otherLevitz stores-the majority consisting of branch or group management per-sonnel and employees participating in the aforementioned electronic dataprocessing conversion project, a nonrecurring operation. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDcient to render single-branch units inappropriate.Al-legheny Pepsi-Cola Bottling Company, supra.22On the basis of the facts set forth above, particu-larly the substantial day-to-day authority exercisedby local branch management in the areas most di-rectly affecting employees," we find that the pre-sumptive appropriateness of a single-store unit hasnot been rebutted and the units sought herein by thePetitioner are appropriate.24Levitz Furniture Compa-ny of the Eastern Region, Inc., supra.22 See alsoWalgreenCo.,198 NLRB 1138 (1972).where theBoard. ingranting a unit confined to a single branchstore employing 32 employees,found that the temporary transferof 10 employees (during a 28-week peri-od showedthat there was an absence of substantialinterchange.3 In view of the real,although limited,authorityof thebranch managerswith respect to the day-to-dayoperations of their storesand the workingconditions of theiremployees, we donot regard the centralauthority exer-cised bythe group general manager and the nationalLevitz organization asprecluding a single-store unit determination herein.N.L.R.B. v. LernerStoresCorporation.506 F.2d 706 (C.A. 9. 1974);Banco Credit r AhorroPonceno v. N.L.R.B..390 F.2d 110 (C.A. I. 1968). cert. denied 393 U.S. 832(1968).24 For reasons the same as those set forth above, we alsofind no merit inthe Employer's alternative unit positions.For evidencein therecord fails toestablish substantial joint and common interests betweeneither the fourFlorida storesor Tampaand Orlandowhich wouldbe sufficientto rebut thepresumption that single-store unitsat Tampa and Orlando are appropriate.At one time,Tampa and Orlando shared a degree of jointand commoncontrol with considerableday-to-day managerialauthority over both storesbeing exercisedby theTampa branch manager.However, that administra-tive structure was abandoned in May 1974 becausesuch joint control of thetwo stores proved too difficult to functioneffectively.We note.en passant.that theEmployer'sbrief stresses the view that thisDecision should givespecial consideration to the significanceof its revisedadministrativeorgani-zation and theaccompanyingchanges inauthority levels.Frito-Lat. Inc..202 NLRB 1011 (1973). This we have done.Unit PlacementThe parties are in disagreement with respect to theunit placement of the individuals holding the follow-ing positions:merchandiser, logistical rebuyer, ad-vertisingmanager, night office manager, and nightwarehouse manager.25 The Petitioner would excludethem all as being either managerial or supervisorypersonnel, while the Employer asserts that they areneither and would include them in any unit foundappropriate.We find that the record evidence per-taining to these classifications is not sufficient to al-low a determination as to their status to be made atthis time. Therefore, individuals employed in theabove-noted classifications shall be permitted to votesubject to challenge.Accordingly, and for the reasons stated above, wefind that the following units are appropriate for col-lective bargaining within the meaning of Section 9(b)of the Act:Unit 1.All employees employed by the Employ-er at its Tampa, Florida, location, excluding allguards and supervisors as defined in the Act,Unit 2.All employees employed by the Employ-er at its Orlando, Florida, location, excluding allguards and supervisors as defined in the Act.[Direction of Elections andExcelsiorfootnote om-itted from publication.]"At the time of the hearing, the positions of advertising manager andlogistical rehuyer at the Orlando unit were vacant. Also, it is not clear fromthe record whether or not a night office manager is currently employed atOrlando.